DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendment filed on June 2, 2020 and the Request for Continued Examination filed on July 14, 2020.  Claims 1, 3, 8, 22, and 26 are amended.  Claims 1-26 are pending in the case.  Claims 1, 3, 8, 22, and 26 are the independent claims.  
This action is non-final.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 2, 2020 has been entered.
 
Applicant’s Response
In Applicant’s response dated June 2, 2020, Applicant amended the claims and provided arguments in response to the interpretation of the claims under 35 USC 112(f) and rejection of the claims under 35 USC 112 and 103 in the previous office action.

Response to Argument/Amendment
Applicant’s comments in response to the interpretation of the claims under 35 USC 112(f) are acknowledged, and have been fully considered.  Applicant only states that it does not agree with the Examiner’s position, but does not provide any particular reason or argument which rebuts Examiner’s position as discussed in the previous office action.  Therefore, for the reasons provided in the previous office action, Applicant’s comments are not persuasive, and the interpretation is maintained.  Examiner notes that the interpretation of the claims under 35 USC 112(f) is only an interpretation of the claims, and is not a rejection.
Applicant’s amendments to the claims in response to the rejections of the claims under 35 USC 112(a) and (b) in the previous office action are acknowledged, and Applicant’s associated arguments have been fully considered.  Because Applicant’s amendments to the claims have removed the limitations which formed the bases for the rejections, the rejections are withdrawn. 
Applicant’s amendments to the claims in response to the rejection of the claims under 35 USC 103 are acknowledged, and Applicant’s associated arguments have been fully considered.  Applicant argues the newly added limitations overcome the rejection because the recited “non-graphical elements” and “one-to-one mappings” limitations are not found in the cited art.  This argument is persuasive, and the rejection is withdrawn.  However, new grounds of rejection are provided below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: presentation module in claims 1-21; network server infrastructure in claims 8-21; conversion system in claims 22 and 24; population initialization module, candidate testing module, procreation module, and control module, in claims 17 and 25.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-13 and 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 8805715 B1) in view of Young (US 20150363302 A1), further in view of Nambiar et al. (US 20150074641 A1), further in view of Sullivan et al. (US 20150038416 A1).
With respect to claims 1 and 26, Jones teaches a computer-implemented webinterface production and deployment system comprising a memory, a presentation database, and a presentation module, each used to perform a method, and the method, which comprises:
providing the memory storing a candidate database having a population of a plurality of candidate individuals (e.g. col. 10 lines 61-65, set of pages available at runtime, stored as pages or parameterized set of alternatives; col. 7 lines 5-9, optimized page parameter values generated and stored in database; Fig. 3, showing memory/database of splash pages 414), each of the candidate individuals identifying a funnel of one or more webinterfaces (e.g. col. 7 lines 35-38, splash pages, jump pages, landing pages; col. 7 lines 54-63, splash page plus additional pages forming decision tree; compare with specification of instant application, paragraph 0064, indicating that a funnel may comprise a landing page), each funnel having a plurality of dimensions along which a value can be specified (e.g. col. 7 lines 42-43, splash pages have many creative elements known as attributes; col. 8 lines 26-44, further describing attributes and indicating that different choices of values are available for each attribute; col. 12 line 42, configurable attributes), each candidate individual further identifying a value for each of the dimensions (e.g. col. 7 lines 5-9, 42-46, generating recommended configuration parameters, storing parameter values, splash pages have many creative attributes, and different splash pages are served to different visitors to maximize objective metric of interest; col. 8 lines 26-36, each splash page is described in terms of attributes, with each attribute having an assigned value chosen from among several possibilities; i.e. each splash page in the database is described by a given set of attributes, where each attribute has an assigned value either recommended by the system or chosen by a user/advertiser, and where each splash page may include a different set of values for the same attributes in order to optimize each splash page for an objective metric of interest);
providing the presentation database which identifies a frontend element value for each of at least one available value of each of the dimensions of the funnel (e.g. col. 7 lines 7-8, parameter values stored in database; col. 8 lines 30-36, splash page attributes include background color, offer, product picture, with the corresponding possible values of sixteen different background colors, ten different offers, and twenty different product pictures from which an advertiser may choose or select; col. 10 lines 61-65, set of pages stored as parameterized set of alternatives; Figs. 5 and 6, showing that Database 502/602 stores/provides splash page configuration parameters; i.e. a database is provided which includes generated or user/advertiser-selected parameterized values for a variety of presentation-related splash page attributes; compare with specification of instant application paragraph 00122, which indicates that frontend elements/components and corresponding values are related to graphical objects);
applying (via the presentation module) a selected one of the candidate individuals to the presentation database to determine frontend element values corresponding to dimension values identified by the selected candidate individual (e.g. col. 17, content optimizer looks at data in database and generates values for parameters; Figs. 5 and 6, showing that splash page configuration parameters are provided from database 502/602 to optimizing engine; col. 22 lines 48-58, optimization engine models performance  of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures, i.e. determining optimized attribute values for a splash page based on received parameter information and generating an optimized splash page; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages); and presenting toward a user a funnel having the determined frontend element values (e.g. col. 35 lines 8-10, system uses new allocations to serve splash pages to visitors in next stage; i.e. after optimization; i.e. a web site visitor is served the optimized splash page; therefore the optimized splash page which includes the optimized attributes as determined by parameters provided by the database is presented to a user).
Although Jones further teaches utilizing rules to generate future splash page attribute configuration information (e.g. col. 4 lines 34-37), where each attribute has a particular set of predefined possible values (e.g. col. 8 lines 31-36), where these may be defined by a user as a complete set (e.g. col. 12 lines 41-47), these are not explicitly described as being stored in a database.  Therefore, Jones does not explicitly disclose wherein the presentation database is a rule repository with element rules, with each element rule including identifications of dimension values of each of the dimensions of the funnel.  However, Young teaches wherein the presentation database is a rule repository with element rules, with each element rule including identifications of dimension values of each of the dimensions of the funnel (e.g. paragraph 0017, experiment to test variations in UI element presentation; UI elements characterized by parameters/attributes, such as color, size, shape, content, pattern, background, etc., and a number of parameter values that correspond to each of the parameters; paragraphs 0018-0020, experiment includes plurality of variations utilizing the different available values; paragraph 0029, identifying parameters and permutations of parameters of UI elements and possible parameter values corresponding the respective parameters; paragraph 0030, anticipating possible variations of values of UI element parameters coded into the application; paragraph 0031, generating particular descriptions of characteristics of element of UI layout for each treatment of experimentation; paragraph 0066, each UI element has one or more parameters characterizing the UI element, and each attribute has many possible values; paragraph 0087, experiment for mobile application described by one or more rules, such as UI configuration rules stored in a record of a database (e.g. database 126); identifying parameter of element of user interface; paragraph 0088, selecting parameter value corresponding to the parameter; experiment specifies the parameter and corresponding parameter values, parameter value selected based on the experiment; i.e. an experiment is defined as a set of UI configuration rules stored in a database, and includes a plurality of variations corresponding to each permutation of possible parameter values for each parameter of each UI element, as coded into the application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones and Young in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements), to incorporate the teachings of Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal) to include, within a database (i.e. of Jones, or an additional database), a set of UI configuration rules (i.e. for the splash/landing paged of Jones), describing an experiment including an identification of a plurality of experiment (i.e. UI interface layout/configuration) variations corresponding to each permutation of possible parameter values for each parameter of each UI element, as coded into the application.  One of ordinary skill would have been motivated to perform such a modification in order to provide for increased flexibility in modifying existing experimentations and devising new experimentations, and reduce costs of running a large number of experimentations, where the experimentations are utilized to determine optimal user interface design selections as described in Young (paragraph 0033).
Jones and Young do not explicitly disclose that the identification of dimension values are pointers.  However, Nambiar teaches that the identification of dimension values are pointers (e.g. paragraph 0045, software product broken down into components and sub components; each component associated with functional rule sets; each component instance and rule associated with a particular software product; paragraph 0047, components divided into subcomponent which are also considered to be components; UI components include pages, tabs, regions, sub-regions, attributes, etc.; paragraph 0058, library of components; components selected to be included in software design, including multiple instances of single component type, where a component may be, e.g. a button; multiple instances of button; paragraph 0059, functional rules tagged with link to each specific component associated with the functional rule; paragraph 0060, components, such as a region on a webpage, or a widget on a webpage, are associated with functional rules, where the rules further include an indication that it is associated with the component, where the association is implemented using pointers, references, or keys in a relational database; i.e. where a rule pertaining to a UI component/attribute is stored in a database, an association between the rule and the associated components/attributes is also stored, and may be implemented as a pointer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, and Nambiar in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements, by testing variations of the pages for achieving a particular goal) and Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), to incorporate the teachings of Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product) to include the capability to include, as part of the set of rules stored in the database (i.e. of Young, where the rules describe a series of experiments varying user interface element parameter values), pointers to each instance of each user interface component/attribute that each rule is associated with.  One of ordinary skill would have been motivated to perform such a modification in order to provide for the capability for users to quickly and efficiently see current or historical status of any software component or product, along with different functional rule versions and how they have changed over time (i.e. such as a user overseeing a series of experiments involving a plurality of different versions/variations of a user interface design as taught by Jones and Young), as described in Nambiar (paragraph 0045).
Jones, Young, and Nambiar do not explicitly disclose that: 
the values specified and identified for the dimensions of the funnels of the candidate individuals are non-graphical values, 
the identified frontend element value identified in the presentation database is for each non-graphical value, 
the identification of one-to-one mappings between preset non-graphical dimension values and each of the dimensions of the funnel, and 
the presentation module converts the dimensions of the funnel into the frontend element values based on the one-to-one mappings, where the dimension values which the frontend element values correspond to are non-graphical.
However, Sullivan teaches that:
the values specified and identified for the dimensions of the funnels of the candidate individuals are non-graphical values (e.g. paragraph 0036, logical elements identified for content item; paragraph 0039, variants of logical elements of content items; paragraph 0048, content item variant provided with unique identifier; unique identifier of logical element variant; paragraph 0056, identifiers can be letters, numbers, text, strings, symbols, etc.; paragraph 0071, content item can be text, image, document, article, audio, video, multimedia, including advertising; paragraph 0075, content item variant includes identifier that identifies the content item variant and may further identify the content item and/or content item variant from which the variant varies, and may also indicate the number of variants in the content item; paragraph 0076, logical element mapped to logical element variant; database including mappings; paragraph 0077, content item provided for display on a web page; i.e. content items and constituent logical elements for inclusion on webpages (analogous to dimensions of candidate web interfaces/funnels) have a plurality of specified/associated unique identifiers (analogous to a specified/identified non-graphical value) which are further associated with variants for the content items and logical elements), 
the identified frontend element value identified in the presentation database is for each non-graphical value (e.g. paragraph 0043, logical elements/variants stored in data structure which includes unique identifiers for each logical element/variant; i.e. unique identifiers are specified for each of the variant content items and logical elements, where the unique identifiers are analogous to non-graphical values and the variant content items and logical elements are analogous to frontend element values), 
the identification of one-to-one mappings between preset non-graphical dimension values and each of the dimensions of the funnel (e.g. paragraph 0038, dictionary including logical elements stored in database; paragraph 0039, dictionary includes variants of logical elements; variants and logical elements mapped to one another, such as via data structure; unique identifiers uniquely identifying logical element/variant; paragraph 0043, logical elements/variants stored in data structure which includes unique identifiers for each logical element/variant; i.e. each content item and logical element to be displayed on a webpage, analogous to a dimension of a funnel, is mapped to variants, which have associated unique identifiers, and is therefore also mapped to the associated unique identifiers; because the identifiers are unique, this is analogous to a one-to-one mapping of the dimensions (i.e. content items and logical elements) and the non-graphical dimension values (i.e. unique identifiers of variants for the content items/graphical elements)), and 
the presentation module converts the dimensions of the funnel into the frontend element values based on the one-to-one mappings, where the dimension values which the frontend element values correspond to are non-graphical (e.g. paragraph 0039, indicating that mapping of variants to logical elements can be done via the unique identifiers; paragraph 0044, content item generator generating new content item or content item variant including by substituting logical element variant for logical element; paragraph 0045, generating content item variant that includes variant for logical element; upon identifying logical element, identifying corresponding variants for the logical element; paragraph 0047, identifying variants based on mapping in dictionary/database, substituting identified variant; paragraph 0050, providing, selecting, identifying, serving content item or content item variants for display with web page on user device; paragraph 0088, creating new content item for each variant; i.e. the system determines/identifies the content item and logical elements (i.e. funnel dimensions) to be generated and, using the mappings/assignments between the content item/logical elements and variants (including/via their associated/corresponding unique identifiers), converts the content items and logical elements into variant content items and logical elements by substituting the identified corresponding logical element variants and content item variants, and includes the converted variant content items and logical items in a web page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, Nambiar, and Sullivan in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements, by testing variations of the pages for achieving a particular goal), Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), and Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product), to incorporate the teachings of Sullivan (directed to optimizing a content campaign, such as content displayed on web pages) to include the capability to specify, for each webpage element value (i.e. the plurality of web page attribute values of Jones, similar to the plurality of possible content item and logical element variants for inclusion in web pages of Sullivan), a non-graphical value, such as a unique identifier (i.e. of Sullivan), and to store a mapping of the webpage elements, the values, and the non-graphical values (i.e. such as by storing the unique identifiers of Sullivan with the stored alternative parameterized webpages and attribute values of Jones, where the webpage attributes of Jones are similar to the content items/logical elements of Sullivan and the attribute values of Jones are similar to the content item/logical element variants of Sullivan), such that when a candidate webpage is to be presented, the webpage elements (i.e. Sullivan’s content items/logical elements, Jones’s web page attributes) are converted into a specified candidate value (i.e. by substitution of a particular variant as taught by Sullivan, similar to a particular attribute value of Jones) based on the stored mapping between the webpage elements, the values, and the unique identifiers (i.e. determining the attribute value/content item variant for inclusion in the generated webpage based on the stored mapping between the content items and logical elements, their respective variants, and the unique identifiers of each).  One of ordinary skill would have been motivated to perform such a modification in order to improve the performance of an online content campaign that includes content items by automatically generating and testing multiple variants of an existing content item and selecting a best performing content item for display with a web page as described in Sullivan (paragraph 0019).
With respect to claim 3, Jones teaches a computer-implemented deployment system for a customizable webinterface funnel (e.g. col. 7 lines 35-38, splash pages, jump pages, landing pages; col. 7 lines 54-63, splash page plus additional pages forming decision tree; compare with specification of instant application, paragraph 0064, indicating that a funnel may comprise a landing page), the funnel being customizable along a plurality of dimensions (e.g. col. 7 lines 42-43, splash pages have many creative elements known as attributes; col. 8 lines 26-44, further describing attributes and indicating that different choices of values are available for each attribute; col. 12 line 42, configurable attributes), comprising:
a presentation database which identifies a frontend element value for each of at least one available value of each of the dimensions of the funnel (e.g. col. 7 lines 7-8, parameter values stored in database; col. 8 lines 30-36, splash page attributes include background color, offer, product picture, with the corresponding possible values of sixteen different background colors, ten different offers, and twenty different product pictures from which an advertiser may choose or select; col. 10 lines 61-65, set of pages stored as parameterized set of alternatives; Figs. 5 and 6, showing that Database 502/602 stores/provides splash page configuration parameters; i.e. a database is provided which includes generated or user/advertiser-selected parameterized values for a variety of presentation-related splash page attributes; compare with specification of instant application paragraph 00122, which indicates that frontend elements/components and corresponding values are related to graphical objects);
a funnel customization specification memory storing, for a particular variation of the webinterface funnel, a value for each of the dimensions of the funnel (e.g. col. 10 lines 61-65, set of pages available at runtime, stored as pages or parameterized set of alternatives; Fig. 3, showing memory/database of splash pages 414; col. 7 lines 5-9, 42-46, generating recommended configuration parameters, optimized page parameter values generated and stored in database, splash pages have many creative attributes, and different splash pages are served to different visitors to maximize objective metric of interest; col. 8 lines 26-36, each splash page is described in terms of attributes, with each attribute having an assigned value chosen from among several possibilities; i.e. each splash page in the database is described by a given set of attributes, where each attribute has an assigned value either recommended by the system or chosen by a user/advertiser, and where each splash page may include a different set of values for the same attributes in order to optimize each splash page for an objective metric of interest); and
a presentation module which presents toward a user a funnel having frontend element values indicated by the presentation database as corresponding to the dimension values stored in the funnel customization specification memory (e.g. col. 17, content optimizer looks at data in database and generates values for parameters; Figs. 5 and 6, showing that splash page configuration parameters are provided from database 502/602 to optimizing engine; col. 22 lines 48-58, optimization engine models performance  of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures, i.e. determining optimized attribute values for a splash page based on received parameter information and generating an optimized splash page; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages; col. 35 lines 8-10, system uses new allocations to serve splash pages to visitors in next stage; i.e. after optimization; i.e. a web site visitor is served the optimized splash page; therefore the optimized splash page which includes the optimized attributes as determined by parameters provided by the database is presented to a user).
Although Jones further teaches utilizing rules to generate future splash page attribute configuration information (e.g. col. 4 lines 34-37), where each attribute has a particular set of predefined possible values (e.g. col. 8 lines 31-36), where these may be defined by a user as a complete set (e.g. col. 12 lines 41-47), these are not explicitly described as being stored in a database.  Therefore, Jones does not explicitly disclose wherein the presentation database is a rule repository with element rules, with each element rule including identifications of dimension values of each of the dimensions of the funnel.  However, Young teaches wherein the presentation database is a rule repository with element rules, with each element rule including identifications of dimension values of each of the dimensions of the funnel (e.g. paragraph 0017, experiment to test variations in UI element presentation; UI elements characterized by parameters/attributes, such as color, size, shape, content, pattern, background, etc., and a number of parameter values that correspond to each of the parameters; paragraphs 0018-0020, experiment includes plurality of variations utilizing the different available values; paragraph 0029, identifying parameters and permutations of parameters of UI elements and possible parameter values corresponding the respective parameters; paragraph 0030, anticipating possible variations of values of UI element parameters coded into the application; paragraph 0031, generating particular descriptions of characteristics of element of UI layout for each treatment of experimentation; paragraph 0066, each UI element has one or more parameters characterizing the UI element, and each attribute has many possible values; paragraph 0087, experiment for mobile application described by one or more rules, such as UI configuration rules stored in a record of a database (e.g. database 126); identifying parameter of element of user interface; paragraph 0088, selecting parameter value corresponding to the parameter; experiment specifies the parameter and corresponding parameter values, parameter value selected based on the experiment; i.e. an experiment is defined as a set of UI configuration rules stored in a database, and includes a plurality of variations corresponding to each permutation of possible parameter values for each parameter of each UI element, as coded into the application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones and Young in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements), to incorporate the teachings of Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal) to include, within a database (i.e. of Jones, or an additional database), a set of UI configuration rules (i.e. for the splash/landing paged of Jones), describing an experiment including an identification of a plurality of experiment (i.e. UI interface layout/configuration) variations corresponding to each permutation of possible parameter values for each parameter of each UI element, as coded into the application.  One of ordinary skill would have been motivated to perform such a modification in order to provide for increased flexibility in modifying existing experimentations and devising new experimentations, and reduce costs of running a large number of experimentations, where the experimentations are utilized to determine optimal user interface design selections as described in Young (paragraph 0033).
Jones and Young do not explicitly disclose that the identification of dimension values are pointers.  However, Nambiar teaches that the identification of dimension values are pointers (e.g. paragraph 0045, software product broken down into components and sub components; each component associated with functional rule sets; each component instance and rule associated with a particular software product; paragraph 0047, components divided into subcomponent which are also considered to be components; UI components include pages, tabs, regions, sub-regions, attributes, etc.; paragraph 0058, library of components; components selected to be included in software design, including multiple instances of single component type, where a component may be, e.g. a button; multiple instances of button; paragraph 0059, functional rules tagged with link to each specific component associated with the functional rule; paragraph 0060, components, such as a region on a webpage, or a widget on a webpage, are associated with functional rules, where the rules further include an indication that it is associated with the component, where the association is implemented using pointers, references, or keys in a relational database; i.e. where a rule pertaining to a UI component/attribute is stored in a database, an association between the rule and the associated components/attributes is also stored, and may be implemented as a pointer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, and Nambiar in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements, by testing variations of the pages for achieving a particular goal) and Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), to incorporate the teachings of Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product) to include the capability to include, as part of the set of rules stored in the database (i.e. of Young, where the rules describe a series of experiments varying user interface element parameter values), pointers to each instance of each user interface component/attribute that each rule is associated with.  One of ordinary skill would have been motivated to perform such a modification in order to provide for the capability for users to quickly and efficiently see current or historical status of any software component or product, along with different functional rule versions and how they have changed over time (i.e. such as a user overseeing a series of experiments involving a plurality of different versions/variations of a user interface design as taught by Jones and Young), as described in Nambiar (paragraph 0045).
Jones, Young, and Nambiar do not explicitly disclose that: 
the values specified and identified for the dimensions of the funnels of the candidate individuals are non-graphical values, 
the identified frontend element value identified in the presentation database is for each non-graphical value, 
the identification of one-to-one mappings between preset non-graphical dimension values and each of the dimensions of the funnel, and 
the presentation module converts the dimensions of the funnel into the frontend element values based on the one-to-one mappings, where the dimension values which the frontend element values correspond to are non-graphical.
However, Sullivan teaches that:
the values specified and identified for the dimensions of the funnels of the candidate individuals are non-graphical values (e.g. paragraph 0036, logical elements identified for content item; paragraph 0039, variants of logical elements of content items; paragraph 0048, content item variant provided with unique identifier; unique identifier of logical element variant; paragraph 0056, identifiers can be letters, numbers, text, strings, symbols, etc.; paragraph 0071, content item can be text, image, document, article, audio, video, multimedia, including advertising; paragraph 0075, content item variant includes identifier that identifies the content item variant and may further identify the content item and/or content item variant from which the variant varies, and may also indicate the number of variants in the content item; paragraph 0076, logical element mapped to logical element variant; database including mappings; paragraph 0077, content item provided for display on a web page; i.e. content items and constituent logical elements for inclusion on webpages (analogous to dimensions of candidate web interfaces/funnels) have a plurality of specified/associated unique identifiers (analogous to a specified/identified non-graphical value) which are further associated with variants for the content items and logical elements), 
the identified frontend element value identified in the presentation database is for each non-graphical value (e.g. paragraph 0043, logical elements/variants stored in data structure which includes unique identifiers for each logical element/variant; i.e. unique identifiers are specified for each of the variant content items and logical elements, where the unique identifiers are analogous to non-graphical values and the variant content items and logical elements are analogous to frontend element values), 
the identification of one-to-one mappings between preset non-graphical dimension values and each of the dimensions of the funnel (e.g. paragraph 0038, dictionary including logical elements stored in database; paragraph 0039, dictionary includes variants of logical elements; variants and logical elements mapped to one another, such as via data structure; unique identifiers uniquely identifying logical element/variant; paragraph 0043, logical elements/variants stored in data structure which includes unique identifiers for each logical element/variant; i.e. each content item and logical element to be displayed on a webpage, analogous to a dimension of a funnel, is mapped to variants, which have associated unique identifiers, and is therefore also mapped to the associated unique identifiers; because the identifiers are unique, this is analogous to a one-to-one mapping of the dimensions (i.e. content items and logical elements) and the non-graphical dimension values (i.e. unique identifiers of variants for the content items/graphical elements)), and 
the presentation module converts the dimensions of the funnel into the frontend element values based on the one-to-one mappings, where the dimension values which the frontend element values correspond to are non-graphical (e.g. paragraph 0039, indicating that mapping of variants to logical elements can be done via the unique identifiers; paragraph 0044, content item generator generating new content item or content item variant including by substituting logical element variant for logical element; paragraph 0045, generating content item variant that includes variant for logical element; upon identifying logical element, identifying corresponding variants for the logical element; paragraph 0047, identifying variants based on mapping in dictionary/database, substituting identified variant; paragraph 0050, providing, selecting, identifying, serving content item or content item variants for display with web page on user device; paragraph 0088, creating new content item for each variant; i.e. the system determines/identifies the content item and logical elements (i.e. funnel dimensions) to be generated and, using the mappings/assignments between the content item/logical elements and variants (including/via their associated/corresponding unique identifiers), converts the content items and logical elements into variant content items and logical elements by substituting the identified corresponding logical element variants and content item variants, and includes the converted variant content items and logical items in a web page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, Nambiar, and Sullivan in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements, by testing variations of the pages for achieving a particular goal), Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), and Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product), to incorporate the teachings of Sullivan (directed to optimizing a content campaign, such as content displayed on web pages) to include the capability to specify, for each webpage element value (i.e. the plurality of web page attribute values of Jones, similar to the plurality of possible content item and logical element variants for inclusion in web pages of Sullivan), a non-graphical value, such as a unique identifier (i.e. of Sullivan), and to store a mapping of the webpage elements, the values, and the non-graphical values (i.e. such as by storing the unique identifiers of Sullivan with the stored alternative parameterized webpages and attribute values of Jones, where the webpage attributes of Jones are similar to the content items/logical elements of Sullivan and the attribute values of Jones are similar to the content item/logical element variants of Sullivan), such that when a candidate webpage is to be presented, the webpage elements (i.e. Sullivan’s content items/logical elements, Jones’s web page attributes) are converted into a specified candidate value (i.e. by substitution of a particular variant as taught by Sullivan, similar to a particular attribute value of Jones) based on the stored mapping between the webpage elements, the values, and the unique identifiers (i.e. determining the attribute value/content item variant for inclusion in the generated webpage based on the stored mapping between the content items and logical elements, their respective variants, and the unique identifiers of each).  One of ordinary skill would have been motivated to perform such a modification in order to improve the performance of an online content campaign that includes content items by automatically generating and testing multiple variants of an existing content item and selecting a best performing content item for display with a web page as described in Sullivan (paragraph 0019).
With respect to claim 8, Jones teaches a computer-implemented webinterface production and deployment system, comprising:
a memory storing a database having a population of candidate individuals (e.g. col. 10 lines 61-65, set of pages available at runtime, stored as pages or parameterized set of alternatives; col. 7 lines 5-9, optimized page parameter values generated and stored in database; Fig. 3, showing memory/database of splash pages 414), each of the candidate individuals identifying a funnel of one or more webinterfaces (e.g. col. 7 lines 35-38, splash pages, jump pages, landing pages; col. 7 lines 54-63, splash page plus additional pages forming decision tree; compare with specification of instant application, paragraph 0064, indicating that a funnel may comprise a landing page), each funnel having a plurality of dimensions along which a value can be specified (e.g. col. 7 lines 42-43, splash pages have many creative elements known as attributes; col. 8 lines 26-44, further describing attributes and indicating that different choices of values are available for each attribute; col. 12 line 42, configurable attributes), each candidate individual further identifying a value for each of the dimensions (e.g. col. 7 lines 5-9, 42-46, generating recommended configuration parameters, storing parameter values, splash pages have many creative attributes, and different splash pages are served to different visitors to maximize objective metric of interest; col. 8 lines 26-36, each splash page is described in terms of attributes, with each attribute having an assigned value chosen from among several possibilities; i.e. each splash page in the database is described by a given set of attributes, where each attribute has an assigned value either recommended by the system or chosen by a user/advertiser, and where each splash page may include a different set of values for the same attributes in order to optimize each splash page for an objective metric of interest); and
network server infrastructure which, in response to one or more first requests received over a network (e.g. col. 9 lines 39-40, site visitor arriving at specially designed splash page; Splash page server, which provides splash page to visitor per visitor request as shown in Fig. 3 and described in col. 37 line 50-col. 38 line 3; or as alternatively shown in Fig. 6 and described in col. 38 lines 4-14; col. 38 lines 5-14, splash page server is integrated with database, optimization engine, and user interface), returns toward a first client computer system:
a presentation database which identifies a frontend element value for each of at least one available value of each of the dimensions of the funnel (e.g. col. 7 lines 7-8, parameter values stored in database; col. 8 lines 30-36, splash page attributes include background color, offer, product picture, with the corresponding possible values of sixteen different background colors, ten different offers, and twenty different product pictures from which an advertiser may choose or select; col. 10 lines 61-65, set of pages stored as parameterized set of alternatives; Figs. 5 and 6, showing that Database 502/602 stores/provides splash page configuration parameters; i.e. a database is provided which includes generated or user/advertiser-selected parameterized values for a variety of presentation-related splash page attributes; compare with specification of instant application paragraph 00122, which indicates that frontend elements/components and corresponding values are related to graphical objects; i.e. where integrated with splash page server/user interface, the database are returned to a requesting client system),
a set of dimension values identified by a first selected one of the candidate individuals in the population (e.g. Figs. 5 and 6, showing that splash page configuration parameters are provided from database 502/602 to optimizing engine; col. 8 lines 26-36, each splash page is described in terms of attributes, with each attribute having an assigned value chosen from among several possibilities; i.e. providing assigned values for an optimized splash page which is to be served to a user; i.e. where integrated with splash page server/user interface, these generated values utilized between optimization engine and database are returned to a requesting client system), and
a presentation module which, in dependence upon the received set of dimension values, presents toward a user a funnel having frontend element values indicated by the received set of dimension values (e.g. col. 17, content optimizer looks at data in database and generates values for parameters; col. 22 lines 48-58, optimization engine models performance of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures, i.e. determining optimized attribute values for a splash page based on received parameter information and generating an optimized splash page; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages; col. 35 lines 8-10, system uses new allocations to serve splash pages to visitors in next stage; i.e. after optimization; i.e. a web site visitor is served the optimized splash page; therefore the optimized splash page which includes the optimized attributes as determined by parameters provided by the database is presented to a user; i.e. where integrated with splash page server/user interface, the content optimizer is returned to a requesting client system).
Although Jones further teaches utilizing rules to generate future splash page attribute configuration information (e.g. col. 4 lines 34-37), where each attribute has a particular set of predefined possible values (e.g. col. 8 lines 31-36), where these may be defined by a user as a complete set (e.g. col. 12 lines 41-47), these are not explicitly described as being stored in a database.  Therefore, Jones does not explicitly disclose wherein the presentation database is a rule repository with element rules, with each element rule including identifications of dimension values of each of the dimensions of the funnel.  However, Young teaches wherein the presentation database is a rule repository with element rules, with each element rule including identifications of dimension values of each of the dimensions of the funnel (e.g. paragraph 0017, experiment to test variations in UI element presentation; UI elements characterized by parameters/attributes, such as color, size, shape, content, pattern, background, etc., and a number of parameter values that correspond to each of the parameters; paragraphs 0018-0020, experiment includes plurality of variations utilizing the different available values; paragraph 0029, identifying parameters and permutations of parameters of UI elements and possible parameter values corresponding the respective parameters; paragraph 0030, anticipating possible variations of values of UI element parameters coded into the application; paragraph 0031, generating particular descriptions of characteristics of element of UI layout for each treatment of experimentation; paragraph 0066, each UI element has one or more parameters characterizing the UI element, and each attribute has many possible values; paragraph 0087, experiment for mobile application described by one or more rules, such as UI configuration rules stored in a record of a database (e.g. database 126); identifying parameter of element of user interface; paragraph 0088, selecting parameter value corresponding to the parameter; experiment specifies the parameter and corresponding parameter values, parameter value selected based on the experiment; i.e. an experiment is defined as a set of UI configuration rules stored in a database, and includes a plurality of variations corresponding to each permutation of possible parameter values for each parameter of each UI element, as coded into the application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones and Young in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements), to incorporate the teachings of Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal) to include, within a database (i.e. of Jones, or an additional database), a set of UI configuration rules (i.e. for the splash/landing paged of Jones), describing an experiment including an identification of a plurality of experiment (i.e. UI interface layout/configuration) variations corresponding to each permutation of possible parameter values for each parameter of each UI element, as coded into the application.  One of ordinary skill would have been motivated to perform such a modification in order to provide for increased flexibility in modifying existing experimentations and devising new experimentations, and reduce costs of running a large number of experimentations, where the experimentations are utilized to determine optimal user interface design selections as described in Young (paragraph 0033).
Jones and Young do not explicitly disclose that the identification of dimension values are pointers.  However, Nambiar teaches that the identification of dimension values are pointers (e.g. paragraph 0045, software product broken down into components and sub components; each component associated with functional rule sets; each component instance and rule associated with a particular software product; paragraph 0047, components divided into subcomponent which are also considered to be components; UI components include pages, tabs, regions, sub-regions, attributes, etc.; paragraph 0058, library of components; components selected to be included in software design, including multiple instances of single component type, where a component may be, e.g. a button; multiple instances of button; paragraph 0059, functional rules tagged with link to each specific component associated with the functional rule; paragraph 0060, components, such as a region on a webpage, or a widget on a webpage, are associated with functional rules, where the rules further include an indication that it is associated with the component, where the association is implemented using pointers, references, or keys in a relational database; i.e. where a rule pertaining to a UI component/attribute is stored in a database, an association between the rule and the associated components/attributes is also stored, and may be implemented as a pointer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, and Nambiar in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements, by testing variations of the pages for achieving a particular goal) and Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), to incorporate the teachings of Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product) to include the capability to include, as part of the set of rules stored in the database (i.e. of Young, where the rules describe a series of experiments varying user interface element parameter values), pointers to each instance of each user interface component/attribute that each rule is associated with.  One of ordinary skill would have been motivated to perform such a modification in order to provide for the capability for users to quickly and efficiently see current or historical status of any software component or product, along with different functional rule versions and how they have changed over time (i.e. such as a user overseeing a series of experiments involving a plurality of different versions/variations of a user interface design as taught by Jones and Young), as described in Nambiar (paragraph 0045).
Jones, Young, and Nambiar do not explicitly disclose that: 
the values specified and identified for the dimensions of the funnels of the candidate individuals are non-graphical values, 
the identified frontend element value identified in the presentation database is for each non-graphical value, 
the identification of one-to-one mappings between preset non-graphical dimension values and each of the dimensions of the funnel, and 
the presentation module converts the dimensions of the funnel into the frontend element values based on the one-to-one mappings, where the dimension values which the frontend element values correspond to are non-graphical.
However, Sullivan teaches that:
the values specified and identified for the dimensions of the funnels of the candidate individuals are non-graphical values (e.g. paragraph 0036, logical elements identified for content item; paragraph 0039, variants of logical elements of content items; paragraph 0048, content item variant provided with unique identifier; unique identifier of logical element variant; paragraph 0056, identifiers can be letters, numbers, text, strings, symbols, etc.; paragraph 0071, content item can be text, image, document, article, audio, video, multimedia, including advertising; paragraph 0075, content item variant includes identifier that identifies the content item variant and may further identify the content item and/or content item variant from which the variant varies, and may also indicate the number of variants in the content item; paragraph 0076, logical element mapped to logical element variant; database including mappings; paragraph 0077, content item provided for display on a web page; i.e. content items and constituent logical elements for inclusion on webpages (analogous to dimensions of candidate web interfaces/funnels) have a plurality of specified/associated unique identifiers (analogous to a specified/identified non-graphical value) which are further associated with variants for the content items and logical elements), 
the identified frontend element value identified in the presentation database is for each non-graphical value (e.g. paragraph 0043, logical elements/variants stored in data structure which includes unique identifiers for each logical element/variant; i.e. unique identifiers are specified for each of the variant content items and logical elements, where the unique identifiers are analogous to non-graphical values and the variant content items and logical elements are analogous to frontend element values), 
the identification of one-to-one mappings between preset non-graphical dimension values and each of the dimensions of the funnel (e.g. paragraph 0038, dictionary including logical elements stored in database; paragraph 0039, dictionary includes variants of logical elements; variants and logical elements mapped to one another, such as via data structure; unique identifiers uniquely identifying logical element/variant; paragraph 0043, logical elements/variants stored in data structure which includes unique identifiers for each logical element/variant; i.e. each content item and logical element to be displayed on a webpage, analogous to a dimension of a funnel, is mapped to variants, which have associated unique identifiers, and is therefore also mapped to the associated unique identifiers; because the identifiers are unique, this is analogous to a one-to-one mapping of the dimensions (i.e. content items and logical elements) and the non-graphical dimension values (i.e. unique identifiers of variants for the content items/graphical elements)), and 
the presentation module converts the dimensions of the funnel into the frontend element values based on the one-to-one mappings, where the dimension values which the frontend element values correspond to are non-graphical (e.g. paragraph 0039, indicating that mapping of variants to logical elements can be done via the unique identifiers; paragraph 0044, content item generator generating new content item or content item variant including by substituting logical element variant for logical element; paragraph 0045, generating content item variant that includes variant for logical element; upon identifying logical element, identifying corresponding variants for the logical element; paragraph 0047, identifying variants based on mapping in dictionary/database, substituting identified variant; paragraph 0050, providing, selecting, identifying, serving content item or content item variants for display with web page on user device; paragraph 0088, creating new content item for each variant; i.e. the system determines/identifies the content item and logical elements (i.e. funnel dimensions) to be generated and, using the mappings/assignments between the content item/logical elements and variants (including/via their associated/corresponding unique identifiers), converts the content items and logical elements into variant content items and logical elements by substituting the identified corresponding logical element variants and content item variants, and includes the converted variant content items and logical items in a web page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, Nambiar, and Sullivan in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements, by testing variations of the pages for achieving a particular goal), Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), and Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product), to incorporate the teachings of Sullivan (directed to optimizing a content campaign, such as content displayed on web pages) to include the capability to specify, for each webpage element value (i.e. the plurality of web page attribute values of Jones, similar to the plurality of possible content item and logical element variants for inclusion in web pages of Sullivan), a non-graphical value, such as a unique identifier (i.e. of Sullivan), and to store a mapping of the webpage elements, the values, and the non-graphical values (i.e. such as by storing the unique identifiers of Sullivan with the stored alternative parameterized webpages and attribute values of Jones, where the webpage attributes of Jones are similar to the content items/logical elements of Sullivan and the attribute values of Jones are similar to the content item/logical element variants of Sullivan), such that when a candidate webpage is to be presented, the webpage elements (i.e. Sullivan’s content items/logical elements, Jones’s web page attributes) are converted into a specified candidate value (i.e. by substitution of a particular variant as taught by Sullivan, similar to a particular attribute value of Jones) based on the stored mapping between the webpage elements, the values, and the unique identifiers (i.e. determining the attribute value/content item variant for inclusion in the generated webpage based on the stored mapping between the content items and logical elements, their respective variants, and the unique identifiers of each).  One of ordinary skill would have been motivated to perform such a modification in order to improve the performance of an online content campaign that includes content items by automatically generating and testing multiple variants of an existing content item and selecting a best performing content item for display with a web page as described in Sullivan (paragraph 0019).
With respect to claims 2, 4, and 9, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claims 1, 3, and 8 as previously discussed and Jones further teaches wherein one of the available values for each of the dimensions is a default value, wherein the funnel has a default frontend element value for the default dimension value of each of the dimensions (e.g. col. 8 lines 30-36, splash page attributes include background color, offer, product picture, with the corresponding possible values of sixteen different background colors, ten different offers, and twenty different product pictures from which an advertiser may choose or select; col. 23 lines 29-39, initialization set of performance data is neutral/unbiased data that sets candidate splash page attributes on an equal footing), and wherein the presentation module applies the first selected candidate individual to the presentation database to determine frontend element values and the funnel presented toward the user by the presentation module has the frontend element values indicated by the presentation database as corresponding to all of the dimension values identified in the funnel customization specification memory (i.e. by the first selected candidate individual) other than the default dimension value for each of the dimensions (e.g. col. 17, content optimizer looks at data in database and generates values for parameters; Figs. 5 and 6, showing that splash page configuration parameters are provided from database 502/602 to optimizing engine; col. 22 lines 48-58, optimization engine models performance  of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures, i.e. determining optimized attribute values for a splash page based on received parameter information and generating an optimized splash page; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages; i.e. where a generated splash page may utilize attribute alternatives which are different from those indicated in the initialized set of attributes).
With respect to claim 5, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 3 as previously discussed and Jones further teaches the system is further configured to update the funnel customization specification memory with a new set of values for each of the dimensions of the funnel (e.g. col. 22 lines 48-58, optimization engine models performance of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages).
With respect to claim 6, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 3 as previously discussed and Jones further teaches wherein the system retrieves the values for the funnel customization specification memory in response to user behavior for entering the funnel (e.g. col. 10 lines 61-65, set of pages available at runtime, stored as pages or parameterized set of alternatives; col. 9 lines 39-40, site visitor arriving at specially designed splash page; i.e. splash page server provides splash page, which is a parameterized set of values, to visitor per visitor request as shown in Fig. 3 and described in col. 37 line 50-col. 38 line 3; or as alternatively shown in Fig. 6 and described in col. 38 lines 4-14).
With respect to claim 7, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 6 as previously discussed and Jones further teaches wherein the system also retrieves the presentation database in response to user behavior (e.g. col. 16 lines 54-63, user, via the authoring module, can modify, create, and delete splash pages, which are stored in the database and automatically picked and used by the optimization engine and splash page interaction service on their next runs; col. 35 lines 6-10, optimization, computing new allocations, using new allocations to serve splash pages to visitors; i.e. the database is returned by user behavior of modifying, creating, and deleting splash pages (by a designer, for example), and by user behavior of accessing a splash page, where the splash page interaction service accesses the database to pick and use the splash pages stored there).
With respect to claim 10, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 8 as previously discussed and Jones further teaches wherein the network server infrastructure, in response to one or more second requests received over a network, returns toward a second client computer system:  the presentation database; the presentation module; and the set of dimension values identified by a second selected one of the candidate individuals in the population (e.g. col. 9 lines 52-53, describing Fig. 3, system including splash page server shows certain splash pages to certain visitors; col. 10 line 66-col. 11 line 1, visitor request comes in, page selector chooses page to show based on engine’s recommendation; i.e. a second splash page request may be received by a second site visitor, and the database (which contains optimized page parameters), optimization engine, and associated values are returned, as cited above with respect to claim 8, and where the page to be provided to the second visitor is a parameterized alternative that can be generated dynamically as described in col. 10 lines 64-65; where integrated with splash page server/user interface as cited above, the database, optimization engine, content optimizer, etc. are returned to a requesting client system).
With respect to claim 11, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 8 as previously discussed and Jones further teaches wherein a webinterface represents a webpage (e.g. col. 17 line 50, the splash page is a splash page on an internet web site).
With respect to claim 12, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 8 as previously discussed and Jones further teaches wherein a webinterface represents a mobile application (e.g. col 40 lines 10-13, splash page served via palm-top information appliance, PDA, handheld wireless device; col. 40 line 44 email application; col. 41 lines 2-4 text or images on web site, on personal digital assistant; i.e. the splash page is presented using an application running on a mobile device).
With respect to claim 13, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 8 as previously discussed and Jones further teaches wherein a webinterface represents an e-mail (e.g. col. 40 lines 38-39, extending system to email environment).
With respect to claim 16, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 8 as previously discussed and Jones further teaches wherein a webinterface represents a chat message (e.g. col. 25 lines 18-20, extending methodology to other messaging situations, other messaging and communication; col. 41 lines 7-10, multiple message types, email alternative; using integrated multiple message server).
With respect to claim 18, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 17 as previously discussed and Jones further teaches wherein the target user behavior is conversion by users (e.g. col. 20 lines 37-39, measure of success is whether user was converted into a customer).
With respect to claim 19, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 17 as previously discussed and Jones further teaches wherein the performance measure developed by the candidate testing module is based on conversion rates of the candidate individuals undergoing the live online evaluation (e.g. col. 35 lines 1-10, for each visitor, collecting page shown, whether or not visitor made purchase, amount visitor spent, optimizing, serving new optimized pages to further visitors; col. 35 lines 16-18, success rate is number of visitors who bought something divided by total number of visitors).
With respect to claim 20, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 17 as previously discussed and Jones further teaches wherein the performance measure developed by the candidate testing module is based on revenue received from the candidate individuals undergoing the live online evaluation (e.g. col. 13 line 20, optimization goal may be purchase amount; col. 35 lines 1-10, for each visitor, collecting amount visitor spent, optimizing, serving new optimized pages to further visitors).
With respect to claim 21, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 8 as previously discussed and Jones further teaches wherein the network server infrastructure comprises:
a content delivery network (CDN) which, in response to a request from the client computer system, returns the presentation database and the presentation module toward the client computer system (e.g. Fig. 3, splash page server, including content server; col. 15 lines 23-25, content server serves splash page to visitor, or redirects visitor to splash page hosted elsewhere; col. 16 lines 8-18, content server hosted by system operator, by the client, or by a third party content server; col. 38 lines 5-14, splash page server, user interface, database, optimization engine, associated generated attributes/parameters are integrated as described above with respect to claim 8; col. 39 lines 6-11, splash pages hosted by client/third party content server; redirection system; col. 39 lines 36-37, publisher ad system in conjunction with redirection system); and 
a conversion system which retrieves the first selected candidate individual from the database and, in response to a request from the client computer system, returns toward the client computer system the set of dimension values identified by the first selected candidate individual (e.g. col. 38 lines 5-14, splash page server, user interface, database, optimization engine, associated generated attributes/parameters are integrated as described above with respect to claim 8; col. 17, content optimizer looks at data in database and generates values for parameters; col. 22 lines 48-58, optimization engine models performance of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures, i.e. determining optimized attribute values for a splash page based on received parameter information and generating an optimized splash page; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages; col. 35 lines 8-10, system uses new allocations to serve splash pages to visitors in next stage; col. 10 lines 61-65, set of pages stored as parameterized set of alternatives).
With respect to claim 22, Jones teaches a computer-implemented webinterface production and deployment system, comprising:
a memory storing a database having a population of candidate individuals (e.g. col. 10 lines 61-65, set of pages available at runtime, stored as pages or parameterized set of alternatives; col. 7 lines 5-9, optimized page parameter values generated and stored in database; Fig. 3, showing memory/database of splash pages 414), each of the candidate individuals identifying a funnel of one or more webinterfaces (e.g. col. 7 lines 35-38, splash pages, jump pages, landing pages; col. 7 lines 54-63, splash page plus additional pages forming decision tree; compare with specification of instant application, paragraph 0064, indicating that a funnel may comprise a landing page), each funnel having a plurality of dimensions along which a value can be specified (e.g. col. 7 lines 42-43, splash pages have many creative elements known as attributes; col. 8 lines 26-44, further describing attributes and indicating that different choices of values are available for each attribute; col. 12 line 42, configurable attributes), each candidate individual further identifying a value for each of the dimensions (e.g. col. 7 lines 5-9, 42-46, generating recommended configuration parameters, storing parameter values, splash pages have many creative attributes, and different splash pages are served to different visitors to maximize objective metric of interest; col. 8 lines 26-36, each splash page is described in terms of attributes, with each attribute having an assigned value chosen from among several possibilities; i.e. each splash page in the database is described by a given set of attributes, where each attribute has an assigned value either recommended by the system or chosen by a user/advertiser, and where each splash page may include a different set of values for the same attributes in order to optimize each splash page for an objective metric of interest); and
a machine learned content delivery network (e.g. Fig. 3, splash page server, including content server; col. 6 lines 25-28, optimizing splash page serving system can learn which attributes and which levels within an attribute are most effective in increasing performance) having accessibly thereto a presentation database which identifies a frontend element value for each of at least one available value of each of the dimensions of the funnel (e.g. col. 7 lines 7-8, parameter values stored in database; col. 8 lines 30-36, splash page attributes include background color, offer, product picture, with the corresponding possible values of sixteen different background colors, ten different offers, and twenty different product pictures from which an advertiser may choose or select; col. 10 lines 61-65, set of pages stored as parameterized set of alternatives; Figs. 5 and 6, showing that Database 502/602 stores/provides splash page configuration parameters; i.e. a database is provided which includes generated or user/advertiser-selected parameterized values for a variety of presentation-related splash page attributes; compare with specification of instant application paragraph 00122, which indicates that frontend elements/components and corresponding values are related to graphical objects; i.e. where integrated with splash page server/user interface, the database are returned to a requesting client system), the machine learned content delivery network being configured to, in response to a request from a client computer system (e.g. col. 15 lines 23-25, content server serves splash page to visitor, or redirects visitor to splash page hosted elsewhere; col. 16 lines 8-18, content server hosted by system operator, by the client, or by a third party content server; col. 38 lines 5-14, splash page server, user interface, database, optimization engine, associated generated attributes/parameters are integrated as described above with respect to claim 8; col. 39 lines 6-11, splash pages hosted by client/third party content server; redirection system; col. 39 lines 36-37, publisher ad system in conjunction with redirection system):
retrieve from the database a selected one of the candidate individuals in the population (e.g. col. 10 lines 64-67, pages stored as parameterized set of alternatives that can be generated automatically; choosing a page to show when visitor request is received), and
delivers toward the client computer system a funnel having frontend element values indicated by the dimension values of the selected candidate individual (e.g. col. 17, content optimizer looks at data in database and generates values for parameters; col. 22 lines 48-58, optimization engine models performance of different splash pages and splash page attribute alternatives, generates new splash page allocations, including modifying allocations for splash page content such as background color, products, and pictures, i.e. determining optimized attribute values for a splash page based on received parameter information and generating an optimized splash page; col. 32 lines 6-9, generating new splash pages with levels of each attribute indicated by multiattribute analysis, adding generated pages to set of available pages; col. 35 lines 8-10, system uses new allocations to serve splash pages to visitors in next stage; i.e. after optimization; i.e. a web site visitor is served the optimized splash page; therefore the optimized splash page which includes the optimized attributes as determined by parameters provided by the database is presented to a user; i.e. where integrated with splash page server/user interface, the content optimizer is returned to a requesting client system).
Although Jones further teaches utilizing rules to generate future splash page attribute configuration information (e.g. col. 4 lines 34-37), where each attribute has a particular set of predefined possible values (e.g. col. 8 lines 31-36), where these may be defined by a user as a complete set (e.g. col. 12 lines 41-47), these are not explicitly described as being stored in a database.  Therefore, Jones does not explicitly disclose wherein the presentation database is a rule repository with element rules, with each element rule including identifications of dimension values of each of the dimensions of the funnel.  However, Young teaches wherein the presentation database is a rule repository with element rules, with each element rule including identifications of dimension values of each of the dimensions of the funnel (e.g. paragraph 0017, experiment to test variations in UI element presentation; UI elements characterized by parameters/attributes, such as color, size, shape, content, pattern, background, etc., and a number of parameter values that correspond to each of the parameters; paragraphs 0018-0020, experiment includes plurality of variations utilizing the different available values; paragraph 0029, identifying parameters and permutations of parameters of UI elements and possible parameter values corresponding the respective parameters; paragraph 0030, anticipating possible variations of values of UI element parameters coded into the application; paragraph 0031, generating particular descriptions of characteristics of element of UI layout for each treatment of experimentation; paragraph 0066, each UI element has one or more parameters characterizing the UI element, and each attribute has many possible values; paragraph 0087, experiment for mobile application described by one or more rules, such as UI configuration rules stored in a record of a database (e.g. database 126); identifying parameter of element of user interface; paragraph 0088, selecting parameter value corresponding to the parameter; experiment specifies the parameter and corresponding parameter values, parameter value selected based on the experiment; i.e. an experiment is defined as a set of UI configuration rules stored in a database, and includes a plurality of variations corresponding to each permutation of possible parameter values for each parameter of each UI element, as coded into the application).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones and Young in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements), to incorporate the teachings of Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal) to include, within a database (i.e. of Jones, or an additional database), a set of UI configuration rules (i.e. for the splash/landing paged of Jones), describing an experiment including an identification of a plurality of experiment (i.e. UI interface layout/configuration) variations corresponding to each permutation of possible parameter values for each parameter of each UI element, as coded into the application.  One of ordinary skill would have been motivated to perform such a modification in order to provide for increased flexibility in modifying existing experimentations and devising new experimentations, and reduce costs of running a large number of experimentations, where the experimentations are utilized to determine optimal user interface design selections as described in Young (paragraph 0033).
Jones and Young do not explicitly disclose that the identification of dimension values are pointers.  However, Nambiar teaches that the identification of dimension values are pointers (e.g. paragraph 0045, software product broken down into components and sub components; each component associated with functional rule sets; each component instance and rule associated with a particular software product; paragraph 0047, components divided into subcomponent which are also considered to be components; UI components include pages, tabs, regions, sub-regions, attributes, etc.; paragraph 0058, library of components; components selected to be included in software design, including multiple instances of single component type, where a component may be, e.g. a button; multiple instances of button; paragraph 0059, functional rules tagged with link to each specific component associated with the functional rule; paragraph 0060, components, such as a region on a webpage, or a widget on a webpage, are associated with functional rules, where the rules further include an indication that it is associated with the component, where the association is implemented using pointers, references, or keys in a relational database; i.e. where a rule pertaining to a UI component/attribute is stored in a database, an association between the rule and the associated components/attributes is also stored, and may be implemented as a pointer).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, and Nambiar in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements, by testing variations of the pages for achieving a particular goal) and Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), to incorporate the teachings of Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product) to include the capability to include, as part of the set of rules stored in the database (i.e. of Young, where the rules describe a series of experiments varying user interface element parameter values), pointers to each instance of each user interface component/attribute that each rule is associated with.  One of ordinary skill would have been motivated to perform such a modification in order to provide for the capability for users to quickly and efficiently see current or historical status of any software component or product, along with different functional rule versions and how they have changed over time (i.e. such as a user overseeing a series of experiments involving a plurality of different versions/variations of a user interface design as taught by Jones and Young), as described in Nambiar (paragraph 0045).
Jones, Young, and Nambiar do not explicitly disclose that: 
the values specified and identified for the dimensions of the funnels of the candidate individuals are non-graphical values, 
the identified frontend element value identified in the presentation database is for each non-graphical value, 
the identification of one-to-one mappings between preset non-graphical dimension values and each of the dimensions of the funnel, and 
the presentation module converts the dimensions of the funnel into the frontend element values based on the one-to-one mappings, where the dimension values which the frontend element values correspond to are non-graphical.
However, Sullivan teaches that:
the values specified and identified for the dimensions of the funnels of the candidate individuals are non-graphical values (e.g. paragraph 0036, logical elements identified for content item; paragraph 0039, variants of logical elements of content items; paragraph 0048, content item variant provided with unique identifier; unique identifier of logical element variant; paragraph 0056, identifiers can be letters, numbers, text, strings, symbols, etc.; paragraph 0071, content item can be text, image, document, article, audio, video, multimedia, including advertising; paragraph 0075, content item variant includes identifier that identifies the content item variant and may further identify the content item and/or content item variant from which the variant varies, and may also indicate the number of variants in the content item; paragraph 0076, logical element mapped to logical element variant; database including mappings; paragraph 0077, content item provided for display on a web page; i.e. content items and constituent logical elements for inclusion on webpages (analogous to dimensions of candidate web interfaces/funnels) have a plurality of specified/associated unique identifiers (analogous to a specified/identified non-graphical value) which are further associated with variants for the content items and logical elements), 
the identified frontend element value identified in the presentation database is for each non-graphical value (e.g. paragraph 0043, logical elements/variants stored in data structure which includes unique identifiers for each logical element/variant; i.e. unique identifiers are specified for each of the variant content items and logical elements, where the unique identifiers are analogous to non-graphical values and the variant content items and logical elements are analogous to frontend element values), 
the identification of one-to-one mappings between preset non-graphical dimension values and each of the dimensions of the funnel (e.g. paragraph 0038, dictionary including logical elements stored in database; paragraph 0039, dictionary includes variants of logical elements; variants and logical elements mapped to one another, such as via data structure; unique identifiers uniquely identifying logical element/variant; paragraph 0043, logical elements/variants stored in data structure which includes unique identifiers for each logical element/variant; i.e. each content item and logical element to be displayed on a webpage, analogous to a dimension of a funnel, is mapped to variants, which have associated unique identifiers, and is therefore also mapped to the associated unique identifiers; because the identifiers are unique, this is analogous to a one-to-one mapping of the dimensions (i.e. content items and logical elements) and the non-graphical dimension values (i.e. unique identifiers of variants for the content items/graphical elements)), and 
the presentation module converts the dimensions of the funnel into the frontend element values based on the one-to-one mappings, where the dimension values which the frontend element values correspond to are non-graphical (e.g. paragraph 0039, indicating that mapping of variants to logical elements can be done via the unique identifiers; paragraph 0044, content item generator generating new content item or content item variant including by substituting logical element variant for logical element; paragraph 0045, generating content item variant that includes variant for logical element; upon identifying logical element, identifying corresponding variants for the logical element; paragraph 0047, identifying variants based on mapping in dictionary/database, substituting identified variant; paragraph 0050, providing, selecting, identifying, serving content item or content item variants for display with web page on user device; paragraph 0088, creating new content item for each variant; i.e. the system determines/identifies the content item and logical elements (i.e. funnel dimensions) to be generated and, using the mappings/assignments between the content item/logical elements and variants (including/via their associated/corresponding unique identifiers), converts the content items and logical elements into variant content items and logical elements by substituting the identified corresponding logical element variants and content item variants, and includes the converted variant content items and logical items in a web page).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, Nambiar, and Sullivan in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements, by testing variations of the pages for achieving a particular goal), Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), and Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product), to incorporate the teachings of Sullivan (directed to optimizing a content campaign, such as content displayed on web pages) to include the capability to specify, for each webpage element value (i.e. the plurality of web page attribute values of Jones, similar to the plurality of possible content item and logical element variants for inclusion in web pages of Sullivan), a non-graphical value, such as a unique identifier (i.e. of Sullivan), and to store a mapping of the webpage elements, the values, and the non-graphical values (i.e. such as by storing the unique identifiers of Sullivan with the stored alternative parameterized webpages and attribute values of Jones, where the webpage attributes of Jones are similar to the content items/logical elements of Sullivan and the attribute values of Jones are similar to the content item/logical element variants of Sullivan), such that when a candidate webpage is to be presented, the webpage elements (i.e. Sullivan’s content items/logical elements, Jones’s web page attributes) are converted into a specified candidate value (i.e. by substitution of a particular variant as taught by Sullivan, similar to a particular attribute value of Jones) based on the stored mapping between the webpage elements, the values, and the unique identifiers (i.e. determining the attribute value/content item variant for inclusion in the generated webpage based on the stored mapping between the content items and logical elements, their respective variants, and the unique identifiers of each).  One of ordinary skill would have been motivated to perform such a modification in order to improve the performance of an online content campaign that includes content items by automatically generating and testing multiple variants of an existing content item and selecting a best performing content item for display with a web page as described in Sullivan (paragraph 0019).
With respect to claim 23, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 22 as previously discussed and Jones further teaches wherein the machine learned content delivery network prepares the funnel in response to the request from a client computer system (e.g. col. 10 lines 64-67, splash pages stored as parameterized set of alternatives that can be generated dynamically; choosing a page to show when visitor request is received; i.e. when a request for a splash page is received, one of the parameterized alternatives is selected and dynamically generated).
With respect to claim 24, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 22 as previously discussed and Jones further teaches the system further comprising a conversion system having access to the database (e.g. optimization engine 903, shown as connected to database 909 and set of pages 905 in Fig. 4), 
wherein the machine learned content delivery network, in retrieving the selected candidate individual, is configured further to request a candidate individual from the conversion system (e.g. col. 10, line 66-col. 11 line 1, page selector 902, shown as splash page server in Fig. 4, at run time, when user request is received, chooses page based on engine recommendation), and 
wherein the conversion system is configured to select the selected candidate individual in response to a request from the machine learned content delivery network, and to return the selected candidate individual toward the machine learned content delivery network (e.g. col. 11 lines 23-30, optimization engine quantifies splash page performance based on visitor actions related to splash page; i.e. visitor requests received via the splash page server/user interface; col. 11 lines 57-58, optimization engine determines allocations; col. 12 lines 1-4, upon determining optimum allocations, reporting allocations back to systems responsible for delivering those splash pages to visitors; i.e. the optimization engine recommends, i.e. selects, a splash page to serve in the form of optimum allocations which are provided to the splash page server; the splash page server utilizes the allocations in order to select the correct page and provide it to a visitor).
With respect to claims 17 and 25, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claims 8 and 24 as previously discussed and Jones further teaches wherein the population of candidate individuals in the database comprises candidate individuals being tested for their success in promoting predetermined target user behavior (e.g. col. 13 lines 15-16, optimization goals such as maximizing sales, signups, revenue, etc.; col. 17 lines 46-57, aggregating impression and action data for splash pages, performance reports containing performance metrics of splash pages, such as total number of clickthroughs, splash pages impressions including information about actions or set of actions taken by users and corresponding payoffs), the system further comprising:
a population initialization module which writes a preliminary pool of candidate individuals into the candidate individual population (e.g. col. 17 lines 31-35, initial set of allocations for new set of splash pages; col. 23 lines 29-39, initialization set of performance data is neutral/unbiased data that sets candidate splash page attributes on an equal footing; generating the splash pages automatically using these various attribute alternatives, and deploying the splash pages);
a candidate testing module that tests each of the candidate individuals in the candidate individual population by live online evaluation (e.g. col. 22 col. 48-49, optimization engine models performance of splash pages; col. 23 lines 60-63, performance analysis job uses data on current sets of allocations and placements, historical performance, most recent performance report as inputs; col. 24 lines 7-15, performance reported to optimization engine consists of complete set of visit by visit data, summarized version of the data; consists of data record for each customer interaction, storing information about action or actions taken by visitor, payoff or payoffs resulting from those actions, and various associated data), the candidate testing module developing a performance measure for each of the candidate individuals undergoing live online evaluation (e.g. col. 27 line 17, maximizing payoff metric; col. 27 lines 64-65, performance data used for calculating performance metric, using discounting; col. 31 lines 66-67, inferring which splash page attributes are responsible for performance), the performance measure being an indicator of success of the funnel in achieving the target user behavior (e.g. col. 17 lines 48-57, performance metrics indicative of payoffs due to user interaction on splash page; col. 29 lines 15-16, performance indicator such as positive responses or “successes”);
a procreation module which adds to the candidate individual population new candidate individuals formed in dependence upon a respective set of one or more parent candidate individuals from the candidate individual population and the parents' performance measures (e.g. col. 22 lines 50-55, optimization engine uses historical information to generate new splash page allocation/attribute alternatives to direct/bias away from poor performing splash pages/formats and toward better performing splash pages/format; col. 32 lines 6-9, using multiattribute analysis, i.e. of current set of splash pages, to generate new splash pages as indicated by the multiattribute analysis to be added to the set of pages; i.e. current set of splash pages (i.e. parent pages) analyzed with respect to performance measures, new splash pages generated based on results of this analysis of parent page performance; col. 23 lines 51-54, optimization utilizing genetic algorithm); and
a control module that iterates the candidate testing module and the procreation module (e.g. col. 31 lines 29-31, algorithm re-evaluates groupings at regular intervals and redefines subgroups and supergroups as appropriate; col. 36 lines 37-39, evolutionary targeting procedure applied recursively or with iterative implementations of a recursive approach; col. 21 lines 61-62, optimization and performance reporting are iterative in nature), 
wherein the candidate testing module is included in the network server infrastructure (e.g. col. 38 lines 5-14, splash page server is integrated with database, optimization engine, and user interface) and selects from the candidate individual population the selected candidate individuals (i.e. selects the selected candidate individual from the candidate individual population) whose dimension values are to be returned toward client computer systems in response to the requests (e.g. col. 9 lines 39-40, site visitor arriving at specially designed splash page; i.e. splash page server provides splash page, which is a parameterized set of values, to visitor per visitor request as shown in Fig. 3 and described in col. 37 line 50-col. 38 line 3; or as alternatively shown in Fig. 6 and described in col. 38 lines 4-14).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Young, further in view of Nambiar, further in view of Sullivan, further in view of Katzen et al. (US 20170124600 A1)
With respect to claim 14, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 8 as previously discussed including Jones teaching that the webinterface is a splash page and/or landing page (e.g. col. 5 lines 47-50, splash pages being optimized include advertisements; col. 7 lines 35-38, splash pages, jump pages, landing pages).  Jones, Young, Sullivan, and Nambiar do not explicitly disclose wherein a webinterface represents a social media message.  However, Katzen teaches wherein a webinterface represents a social media message (e.g. paragraph 0008, generating a social media message incorporating a predetermined advertising message, displaying the social media message, posting the social media message).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, Nambiar, Sullivan, and Katzen in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements), Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), Sullivan (directed to optimizing a content campaign, such as content displayed on web pages), and Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product), to incorporate the teachings of Katzen (directed to social media messaging management for brand integrity such as for advertising) to include the capability to display the splash/jump pages as social media messages.  One of ordinary skill would have been motivated to perform such a modification in order to address deficiencies in the art in respect to social media messaging, such as less than optimal, harmful advertising messaging, by providing for social media messaging integrity as described in Katzen (paragraph 0004-0006).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jones in view of Young, further in view of Nambiar, further in view of Sullivan, further in view of Trinh et al. (US 20130254036 A1)
With respect to claim 15, Jones in view of Young, further in view of Nambiar, further in view of Sullivan teaches all of the limitations of claim 8 as previously discussed including Jones teaching that the webinterface is a splash page and/or landing page used for advertising (e.g. col. 5 lines 47-50, splash pages being optimized include advertisements; col. 7 lines 35-38, splash pages, jump pages, landing pages).  Jones, Young, Sullivan, and Nambiar do not explicitly disclose wherein a webinterface represents a social media feed item.  However, Trinh teaches wherein a webinterface represents a social media feed item (e.g. paragraph 0047 targeted/customized advertising content displayed not only as a landing page but also as a social media feed).
Accordingly, it would have been obvious to one of ordinary skill in the art before the time the invention was filed having the teachings of Jones, Young, Nambiar, Sullivan, and Trinh in front of him to have modified the teachings of Jones (directed to improving performance of messages including internet splash pages, such as advertisements), Young (directed to performing automated A/B testing for mobile applications, such as testing effectiveness of variations of different user interface element parameters to achieve a particular goal), Sullivan (directed to optimizing a content campaign, such as content displayed on web pages), and Nambiar (directed to software product rule and component storage, where the rules and components are usable across a plurality of versions/variations of the software product), to incorporate the teachings of Trinh (directed to targeted advertising content through personal communication devices) to include the capability to display the splash/jump pages as social media feed items.  One of ordinary skill would have been motivated to perform such a modification in order to deliver advertising content to consumers more likely to benefit from receiving a particular advertising content and provide a mechanism such that the advertising content are more likely to be viewed as described in Trinh (paragraph 0005).
	
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain,” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting in re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (GCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co, v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert, denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F,3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir, 2005): Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361,47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Cantin (US 20120130929 A1) generally describes usage of evolutionary algorithms to solve optimization problems, where candidate solutions are coded as binary strings (paragraphs 0014, 0025, 0031, 0043; see also Figs. 2, 4, and 5).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY STANLEY whose telephone number is (469)295-9105. The examiner can normally be reached on Mon-Thurs 8:00-5:00 CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on (571) 270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEREMY L STANLEY/Examiner, Art Unit 2179